IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


JANE DOE,                                   : No. 107 WM 2019
                                            :
                     Respondent             :
                                            :
                                            :
             v.                             :
                                            :
                                            :
DIOCESE OF GREENSBURG, BISHOP               :
LAWRENCE E. BRANDT, AND BISHOP              :
EDWARD C. MALESIC,                          :
                                            :
                     Petitioners            :


                                    ORDER



PER CURIAM

      AND NOW, this 11th day of December, 2019, the Application for Extraordinary

Relief is DENIED.